ORDER
PER CURIAM.
Catherine S. Tyson (“Plaintiff”) appeals the judgment, entered after a bench trial, finding in favor of the City of St. Louis and Gregory F.X. Daly, in his official capacity as Collector of Revenue for the City of St. Louis, on Plaintiffs petition for declaratory judgment. We find no error has occurred.
No jurisprudential purpose would be served by a written opinion. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The judgment of the trial court is affirmed under Rule 84.16(b).